                                          Case 3:20-cv-02607-WHO Document 4 Filed 07/28/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT
                                   5                           NORTHERN DISTRICT OF CALIFORNIA
                                   6

                                   7     CARL A.R. HITLER, JR.,                         Case No. 20-cv-02607-WHO (PR)
                                         aka CARL RENOWITZKY,
                                   8                   Plaintiff,                       ORDER OF DISMISSAL
                                   9             v.
                                  10
                                         UNITED STATES OF AMERICA,
                                  11                   Defendant.
                                  12
Northern District of California
 United States District Court




                                  13
                                              Mail sent by the Court to plaintiff was returned as undeliverable more than 60 days
                                  14
                                       ago. Accordingly, the action is DISMISSED (without prejudice) because plaintiff failed to
                                  15
                                       keep the Court apprised of his current address pursuant to Civil Local Rule 3-11(b) and
                                  16
                                       because he failed to prosecute this matter, see Fed. R. Civ. P. 41(b).
                                  17
                                              Because this dismissal is without prejudice, plaintiff may move to reopen the action.
                                  18
                                       Any such motion must contain a complete application to proceed in forma pauperis, or full
                                  19
                                       payment for the $400.00 filing fee.
                                  20
                                              The Clerk shall enter judgment in favor of defendant, and close the file.
                                  21
                                              IT IS SO ORDERED.
                                  22
                                       Dated: July 28, 2020
                                  23                                                     _________________________
                                                                                         WILLIAM H. ORRICK
                                  24                                                     United States District Judge
                                  25

                                  26
                                  27
                                  28
